     Case 3:20-cv-01035-CAB-JLB Document 4 Filed 06/08/20 PageID.55 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABANOOB ABDEL-MALAK,                               Case No.: 20-CV-1035-CAB-JLB
12                                     Plaintiff,
                                                        ORDER GRANTING APPLICATION
13   v.                                                 FOR LEAVE TO PROCEED IN
                                                        FORMA PAUPERIS AND SUA
14   SUPERIOR COURT OF CALIFORNIA
                                                        SPONTE DISMISSING COMPLAINT
     FOR THE COUNTY OF SAN DIEGO et
15
     al.,
16                                  Defendants.         [Doc. Nos. 2, 3]
17
18         Plaintiff Abanoob Abdel-Malak applies to file a complaint, in formal pauperis
19   (“IFP”) against a host of defendants, including the Superior Court for the County of San
20   Diego, the City of San Diego, the County of San Diego, and various other government
21   entities and individuals. The complaint, however, makes scant allegations of anything that
22   these defendants did in this judicial district. Instead, the complaint appears to concern
23   events that happened in Riverside or San Bernardino Counties and involve the courts and
24   law enforcement of those counties. Indeed, a search of court dockets on PACER indicates
25   that Plaintiff has filed numerous lawsuits in the Central District of California against
26   various government entities from Riverside and San Bernardino Counties, and that some
27   of these cases remain pending. All of Plaintiff’s lawsuits, including the one before this
28

                                                    1
                                                                              20-CV-1035-CAB-JLB
         Case 3:20-cv-01035-CAB-JLB Document 4 Filed 06/08/20 PageID.56 Page 2 of 4



1    Court, all appear to arise out of a domestic violence action against Plaintiff that was filed
2    in Riverside County Superior Court. 1
3             I.    Motion to Proceed IFP
4             Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
5    civil action, suit, or proceeding in a district court of the United States, except an application
6    for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An
7    action may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff
8    is granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169
9    F.3d 1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
10   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
11   a statement of all assets which shows inability to pay initial fees or give security. Civ LR
12   3.2.a. Here, Plaintiff’s application indicates that Plaintiff’s monthly income is less than
13   $400, but also states that Plaintiff owns a 2018 Toyota Prius and has several thousand
14   dollars in monthly expenses. The application does not explain how Plaintiff affords these
15   expenses with such minimal income. Thus, if the complaint survived the sua sponte
16   screening required of any complaint filed IFP, the Court would require Plaintiff to provide
17   additional support for his application to demonstrate that he lacks the financial resources
18   to pay the filing fees and still afford the necessities of life. See Escobedo v. Applebees, 787
19   F.3d 1226, 1234 (9th Cir. 2015); see also 28 U.S.C. § 1915(a). However, as discussed
20   below, even assuming Plaintiff can satisfy the requirements for filing IFP, the complaint is
21   frivolous and is dismissed on that ground. Accordingly, the application for leave to
22   proceed IFP is conditionally granted.
23            II.   Sua Sponte Screening
24            A complaint filed by any person seeking to proceed IFP pursuant to 28 U.S.C. §
25   1915(a) is subject to mandatory and sua sponte review and dismissal should the Court
26
27
     1
       See Central District of California case numbers 2019cv1808, 2020cv322, 2020cv4783, and
28   2020cv55277.

                                                     2
                                                                                   20-CV-1035-CAB-JLB
     Case 3:20-cv-01035-CAB-JLB Document 4 Filed 06/08/20 PageID.57 Page 3 of 4



1    determine, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief
2    may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.
3    2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”).
4    Congress enacted this safeguard because “a litigant whose filing fees and court costs are
5    assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from
6    filing frivolous, malicious, or repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31
7    (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)); Lopez v. Smith, 203 F.3d
8    1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not only permits, but requires a
9    district court to dismiss an in forma pauperis complaint that fails to state a claim.”).
10         Here, in addition to being largely incomprehensible, the complaint is frivolous
11   because it “merely repeats pending or previously litigated claims.” Dorsey v. Kreep, No.
12   18-CV-02588-AJB-MSB, 2019 WL 6037420, at *3 (S.D. Cal. Nov. 14, 2019) (quoting
13   Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)). A review of the federal
14   docket reveals that Plaintiff has filed several complaints against various state government
15   entities and officials within the past year. Several of these other cases were filed and
16   remain pending in the Central District of California, where Plaintiff resides, and where
17   most or all of the alleged wrongful acts in the complaint appear to have occurred. Indeed,
18   the only factual allegations in the complaint in this case concern allegedly false police
19   reports by Riverside police officers and other actions occurring in the Riverside and San
20   Bernardino Courts. Thus, the Central District of California is almost certainly a more
21   appropriate venue for this action as well (assuming this action even differs in any material
22   manner from the actions already pending in that district). In any event, because the other
23   pending actions were filed before this one, the Court exercises its discretion to dismiss this
24   lawsuit in the interest of efficiency and judicial economy.
25         III.   Disposition
26         For the foregoing reasons, it is hereby ORDERED as follows:
27         1. The motion to proceed IFP [Doc. No. 2] is GRANTED;
28         2. The complaint is DISMISSED without leave to amend;

                                                   3
                                                                                  20-CV-1035-CAB-JLB
     Case 3:20-cv-01035-CAB-JLB Document 4 Filed 06/08/20 PageID.58 Page 4 of 4



1         3. The application for permission for electronic filing [Doc. No. 3] is DENIED AS
2            MOOT;
3         4. The Court certifies that an IFP appeal from this order would be frivolous and
4            therefore would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3);
5            and
6         5. The Clerk of Court shall close this case.
7         It is SO ORDERED.
8    Dated: June 8, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                          20-CV-1035-CAB-JLB
